Order
PER CURIAM.
A jury convicted Michael Stigler of voluntary manslaughter and armed criminal action. He was sentenced to two twenty-year terms in the custody of the department of corrections. He then moved for post-conviction relief under Rule 29.15. He alleged that his trial counsel was ineffective for failing to obtain and use at trial the entire tape of his phone call to 911, which he claimed would have supported his self-defense theory. The court entered a judgment denying his Rule 29.15 motion without an evidentiary hearing. This appeal followed.
Judgment affirmed. Rule 84.16(b).